—Judgment, Supreme Court, Bronx County (Efrain Alvarado, J.), rendered June 17, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 6 to 12 years, and judgments, same court (Roger Hayes, J.), both rendered November 19, 1997, convicting defendant, upon his pleas of guilty, of attempted criminal sale of a controlled substance in the third degree and grand larceny in the third degree, and sentencing him, as a second felony offender, to concurrent terms of SVz to 7 years, to run concurrently with the sentences previously imposed, unanimously affirmed.
The court’s instruction on accomplice liability, when viewed in its entirety, adequately conveyed to the jury that defendant could only be convicted as an accomplice if he intentionally aided the other participant and shared that person’s specific intent in the commission of the crimes (see, People v Brooks, 217 AD2d 492, lv denied 86 NY2d 840). The court’s use of synonyms for statutory terms, employed for explanatory purposes in conjunction with the statutory terms themselves, was appropriate (see, People v Tolia, 214 AD2d 57, 65, lv denied 88 NY2d 1025), and the People’s burden of proof was adequately *431covered elsewhere in the charge (see, People v Fields, 87 NY2d 821). Concur—Ellerin, J. P., Nardelli, Tom and Andrias, JJ.